743 F.2d 397
Richard Lee MARKHAM, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF THE TREASURY, BUREAU OF ALCOHOL,TOBACCO AND FIREARMS, Defendant-Appellee.
No. 83-1561.
United States Court of Appeals,Sixth Circuit.
Sept. 7, 1984.

Appeal from the United States District Court for the Eastern District of Michigan Southern Division;  Ralph B. Guy, Jr., Judge.
Before ENGEL and KENNEDY, Circuit Judges, and CELEBREZZE, Circuit Judge.
PER CURIAM.


1
Upon consideration of the briefs and record in this case and the oral arguments of the parties, the judgment of the District Court is affirmed for the reasons stated by the Honorable Ralph B. Guy, Jr., United States District Judge for the Eastern District of Michigan.  The District Court's opinion is reported as Richard Lee Markham v. United States Department of the Treasury, 594 F.Supp. 9 (E.D.Mich.1983).